DETAILED ACTION
THIS OFFICE ACTION REPLACES THE OFFICE ACTION MAILED ON 2/18/2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed January 16, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Objections
Claim 12-17 objected to because of the following informalities:
Claim 12 line 1, reads “battery system,” but should read “battery management systems.”  
Claim 13
Claim 14 line 1, reads “battery system,” but should read “battery management systems.”
Claim 15 line 1, reads “battery system,” but should read “battery management systems.”
Claim 16 line 1, reads “battery system,” but should read “battery management systems.”
Claim 17 line 1, reads “battery system,” but should read “battery management systems.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 19 -23 are rejected as each recites the limitation "battery pack" in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takatsuji et al.(2013/0257464 A1)  hereinafter Takatsuji.

	Regarding claim 1, Takatsuji discloses a battery system and further discloses a first contact member located on one side of a board (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2)

a second contact member located on another side of a board; (wherein the other protruding portion 10b comes in contact with circuit board (13). FIG.2)

and a processor configured to collect sensing data of a battery cell through the first contact member and the second contact member, ( cell balancing circuit are automatically and electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed. The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13. [0046])

 the first contact member and the second contact member are configured to contact a connection element connected to the battery cell. (the protruding portion 10b comes in contact with circuit board (13) of the busbar 10 [0044] FIG 2, where it is illustrated in FIG. 2 the busbar 10 is electrically connected to the battery cell).


    PNG
    media_image1.png
    513
    609
    media_image1.png
    Greyscale

(Takatsuji FIG. 2 modified)

    PNG
    media_image2.png
    604
    430
    media_image2.png
    Greyscale

(Takatsuji FIG. 1)

Regarding claim 18, Takatsuji discloses A battery management system, comprising: (BMS 6 configured to include two CMUs (Cell Monitor Units), that is, a CMU1 and a CMU2, and a BMU (Battery Management Unit) [0028])

slave battery management apparatuses; (…CMUs include ADCs (Analog Digital Converters), receive a plurality of pieces of measurement information detected and output by the various sensors as analog signals (circuit board 13 [0046]), and convert the analog signals into corresponding digital signals by the ADCs so as to be output to the BMU [0029]).

the host controller 4 that receives the associated information from the BMS 6 [0075])

 and a battery cell corresponding to each of the slave battery management apparatuses, (circuit board 13 is a circuit board which is electrically connected between the positive electrode terminal and the negative electrode terminal of the single battery cell [0045])

and each of the slave battery management cells comprising: a first contact member located on one side of a board; (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2)

a second contact member located on another side of a board; (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2)

and a processor configured to collect sensing data of a corresponding battery cell through the first contact member and the second contact member, ( cell balancing circuit are automatically and electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed. The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13. [0046])

the protruding portion 10b comes in contact with circuit board (13) of the busbar 10 [0044] FIG 2, where it is illustrated in FIG. 2 the busbar 10 is electrically connected to the battery cell).

    PNG
    media_image1.png
    513
    609
    media_image1.png
    Greyscale

(Takatsuji FIG. 2 modified)

	Regarding claim 2 and 19, Takatsuji discloses first contact member is configured to contact a first connection element connected to a positive electrode of the battery cell, (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2) and

the second contact member is configured to contact a second connection element connected to a negative electrode of the battery cell  (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2).
	Regarding claim 3 and 20, Takatsuji discloses the connection element comprises: a first busbar connected to a positive electrode of the battery cell; and a second busbar connected to a negative electrode of the battery cell (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2).
	Regarding claim 4 and 21, Takatsuji discloses first contact member is located adjacent an area corresponding to one of electrodes of the battery cell on the board, and the second contact member is located adjacent an area corresponding to another one of the electrodes of the battery cell on the board. (The circuit board 13 is a circuit board which is electrically connected between the positive electrode terminal and the negative electrode terminal of the single battery cell, and is suspended and fixed onto the two busbars 10 by protruding portion 10b which comes in contact with circuit board (13) adjacent to the electrode [0044-0045] FIG. 2)

5 and 22, Takatsuji discloses a temperature sensor configured to sense a temperature of the connection element. (The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13, The circuit board 13 electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b comes in contact with circuit board (13) of the two busbars 10 is formed [0046]).

Regarding claim 8, Takatsuji discloses comprising plural processors configured to respectively collect sensing data of a corresponding battery cell, (circuit board 13  [0045], circuit board 13 not only has the voltage sensor and the cell balancing circuit fixed thereto, which corresponds to the single battery cell [0046] and The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13 [0046])

of plural battery cells included in the system, through respective first contact members and respective second contact members. (circuit board 13 are electrically connected to the protruding portion 10b comes in contact with circuit board (13) of the busbar 10, and thus are connected to the battery FIG. 2 [0053]) 

Regarding claim 9, Takatsuji discloses plural processors are configured in respective slave battery management apparatuses of the battery management system, (Circuit Board 13 is a slave to the CMU and connected to the BMS 6 [0047]),
 BMS 6 is configured to include two CMUs (Cell Monitor Units), that is, a CMU1 and a CMU2, and a BMU (Battery Management Unit) [0028] FIG. 1, the CMU1 and the CMU2 output to the BMU as a plurality of parameters for calculating [0029]). Where CMU1 and CMU2 slave to the BMU as illustrated in FIG. 1.

each slave battery management apparatus being connected to a respective battery module, each including one or more battery cells, of a battery pack, ( The battery module 2 including a battery pack constituted by a plurality of battery cells CEa to CEh and a BMS (Battery Management System) 6  [0021]. Where BMS 6 includes Circuit Board 13) and

the battery management system further comprises a master battery management configured to receive sensing data from one or more or all of the slave battery management apparatuses (Host controller  receives the associated information of the battery pack transmitted from the BMS 6, [0030] FIG.1)

and configured to determine state information of one or more of the battery cells, battery modules, and the battery pack.( associated information (which is the information associated with the measurement information and includes a charging rate (SOC) of each of the battery cells calculated by the BMU [0029]). As illustrated (FIG. 1) and described above circuit board 13 is a slave to the CMU which  are slave to the BMU forming the BMS 6 which reports to the master HOST controller [0021].

    PNG
    media_image2.png
    604
    430
    media_image2.png
    Greyscale

(Takatsuji FIG. 1)


Regarding claim 10, Takatsuji discloses battery management system further comprises a display and is configured to output the determined state information to the display. (The host controller 4 receives the associated information of the battery pack transmitted from the BMS 6, and controls the display device 5 to appropriately display the associated information on the display device 5. [0030]).

11, Takatsuji discloses battery management system comprising: battery management apparatuses (circuit board 13 [0046]);
 
and battery cells respectively corresponding to each of the battery management apparatuses (circuit board 13 includes the various sensors corresponding single battery cell [0050]), 

each of the battery management apparatuses include: a first contact member located on one side of a board (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2); 

a second contact member located on another side of a board (wherein the protruding portion 10b comes in contact with circuit board (13). FIG.2); 

and a processor configured to collect sensing data of a corresponding battery cell through the first contact member and the second contact member, (cell balancing circuit are automatically and electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed. The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13 [0046])

 and wherein the first contact member and the second contact member are configured to contact a connection element connected to the corresponding battery cell. (the protruding portion 10b of the busbar 10 [0044] FIG 2, where it is illustrated in FIG. 2 the busbar 10 is electrically connected to the battery cell).


    PNG
    media_image3.png
    553
    739
    media_image3.png
    Greyscale

(Takatsuji FIG. 2 modified)

	Regarding claim 12, Takatsuji discloses the first contact member is configured to contact a first connection element connected to a positive electrode of the corresponding battery cell and the second contact member is configured to contact a second connection element connected to a negative electrode of the corresponding battery cell. (one of the two concave portions 10c (of busbar 10) is fitted in the positive electrode terminal of a certain battery cell and the other thereof is fitted in the negative electrode terminal of [0042] FIG. 2).

Regarding claim 13, Takatsuji discloses a first busbar connected to a positive electrode of the corresponding battery cell; and a second busbar connected to a negative electrode of the corresponding battery cell. (electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b of the two busbars 10 is formed [0046] FIG 2-2b)

	Regarding claim 14, Takatsuji discloses first contact member is located adjacent an area corresponding to one of electrodes of the corresponding battery cell on the board and the second contact member is located adjacent an area corresponding to another one of the electrodes of the corresponding battery cell on the board. (The circuit board 13 is a circuit board which is electrically connected between the positive electrode terminal and the negative electrode terminal of the single battery cell, and is suspended and fixed onto the two busbars 10 by protruding portion 10b which comes in contact with circuit board (13) adjacent to the electrode [0044-0045] FIG. 2)

Regarding claim 15, Takatsuji discloses each of the battery management apparatuses further comprises a temperature sensor configured to sense a temperature of the connection element (The temperature sensor corresponding to the battery cell may be fixed to the circuit board 13, The circuit board 13 electrically connected to the positive electrode terminal and the negative electrode terminal of the battery cell via the protruding portions 10b comes in contact with circuit board (13) of the two busbars 10 is formed [0046]).



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takatsuji et al. (2013/0257464 A1) in view of Kim et al. (US 2012/0251872 A1) hereinafter Kim.
Regarding claim 6 and 23, Takatsuji discloses a battery pack but is silent on biasing member. Kim discloses a battery pack and teaches first contact member (The first horizontal part may include a positioning recess that is coupled to the first elastic member. The first elastic member may include a coil spring [0011]) and the second contact member comprises a biasing member (The second elastic member may include a leaf spring [0012]). Where the spring improves durability by absorbing shock and vibration from outside of the battery [0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takatsuji to incorporate the coil springs of Kim to improve durability of the battery.

	Regarding claim 7, Takatsuji discloses a battery pack but is silent on the board is configured to pass-through electrodes and a vent of the battery cell. Kim discloses a battery pack and teaches board is configured to pass-through electrodes and a vent of the battery cell (plate coupled to the case to receive the electrode assembly and fixing the positive terminal and the negative terminal. The cap plate may include a safety vent [0006]). The safety vent emits gas to stabilize the inner pressure of the battery and prevent damage [0032].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takatsuji to incorporate the safety vent of Kim to stabilize the internal pressures of the battery by venting and preventing damage. 

Regarding claim 16, Takatsuji discloses a battery pack but is silent on biasing member. Kim discloses a battery pack and teaches first contact member (The first horizontal part may include a positioning recess that is coupled to the first elastic member. The first elastic member may include a coil spring [0011]) and the second contact member comprises a biasing member (The second elastic member may include a leaf spring [0012]). Where the spring improves durability by absorbing shock and vibration from outside of the battery [0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takatsuji to incorporate the coil spring of Kim to improve durability of the battery.

	Regarding claim 17, Takatsuji discloses a battery pack but is silent on board is 

configured to pass-through electrodes and a vent of the battery cell. Kim discloses a 

battery pack and teaches board is configured to pass-through electrodes and a vent of 

the battery cell (plate coupled to the case to receive the electrode assembly and fixing the positive terminal and the negative terminal. The cap plate may include a safety vent [0006]). The safety vent emits gas to stabilize the inner pressure of the battery and prevent damage [0032].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Takatsuji to incorporate the safety vent of Kim to stabilize the internal pressures of the battery by venting and preventing damage. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/                Primary Examiner, Art Unit 1727